           Case 1:19-cv-00458-AWI-GSA Document 13 Filed 08/10/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                            EASTERN DISTRICT OF CALIFORNIA

10

11
       LARNELL C. COLLINS,                      1:19-cv-00458-AWI-GSA-PC
12
                              Plaintiff,        ORDER ADOPTING FINDINGS AND
13                                              RECOMMENDATIONS IN FULL
                  v.                            (ECF No. 12.)
14
       CONALL McCABE, et al.,                   ORDER FOR THIS CASE TO PROCEED
15                                              AGAINST DEFENDANTS MCCABE AND
                              Defendants.       BEREGOUSKAYA ON PLAINTIFF’S
16                                              MEDICAL CLAIMS UNDER THE EIGHTH
                                                AMENDMENT, AND DISMISSING ALL
17                                              OTHER CLAIMS AND DEFENDANTS FROM
                                                THIS CASE
18                                              (ECF No. 26.)

19

20

21          Larnell C. Collins (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
22   with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United
23   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
24          On June 15, 2020, the court entered findings and recommendations, recommending that
25   this action proceed only on Plaintiff’s cognizable medical claims against defendants McCabe and
26   Beregouskaya, and that all other claims and defendants be dismissed from this action based on
27   Plaintiff’s failure to state a claim. (ECF No. 12.) Plaintiff was granted fourteen days in which
28   to file objections to the findings and recommendations. (Id.) The fourteen-day time period has

                                                     1
           Case 1:19-cv-00458-AWI-GSA Document 13 Filed 08/10/20 Page 2 of 2



 1   expired, and Plaintiff has not filed objections or any other response to the findings and
 2   recommendations.
 3          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
 4   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
 5   court finds the findings and recommendations to be supported by the record and proper analysis.
 6          Accordingly, THE COURT HEREBY ORDERS that:
 7          1.      The findings and recommendations issued by the Magistrate Judge on June 15,
 8                  2020, are ADOPTED in full;
 9          2.      This action now proceeds only against defendants McCabe and Beregouskaya on
10                  Plaintiff’s Eighth Amendment medical claims;
11          2.      All remaining claims and defendants are dismissed from this action;
12          3.      Plaintiff’s claims for violation of due process and equal protection are dismissed
13                  from this action based on Plaintiff's failure to state any claims upon which relief
14                  may be granted;
15          4.      Defendant Wang is dismissed from this action based on Plaintiff’s failure to state
16                  any claims against him upon which relief may be granted; and
17          5.      This case is referred back to the Magistrate Judge for further proceedings,
18                  including initiation of service of process.
19
     IT IS SO ORDERED.
20

21   Dated: August 10, 2020
                                                  SENIOR DISTRICT JUDGE
22

23

24

25

26

27

28

                                                      2
